FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 12, 2022

                                     No. 04-21-00565-CR

                           John Anthony SCHARRINGHAUSEN,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020CR2612
                          Honorable Velia J. Meza, Judge Presiding


                                        ORDER
       After receiving an initial sixty day extension, appellant’s brief was due on October 10,
2022. On October 11, 2022, appellant filed a motion requesting an additional sixty-day extension
of time to file appellant’s brief. Appellant’s motion is GRANTED IN PART. Appellant’s brief is
due no later than November 9, 2022. Further requests for extension of time will be
disfavored.


                                                    _________________________________
                                                    Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court